DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites the phrase “the electrical load,” which lacks proper antecedent basis.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  claim 18 recites the phrase “the cyclical control,” which lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (U.S. Patent Publication Number 2010/0301669) in view of Metivier (U.S. Patent Publication Number 2012/0108168).
Regarding Claim 1:
Lawrence et al. discloses a system comprising: an energy harvesting circuit operative to collect ambient energy and use the collected ambient energy to charge a buffer capacitor (Fig. 2b, DC power source including antenna and capacitor C1 as shown, energy circuit including capacitor C2 as shown, and their related discussion; see, for example, paragraphs 0015, 0039, etc. which disclose the DC power source will collect, or scavenge, RF energy via the antenna in order to charge the energy storage circuit, C2); a control circuit operative to alternatingly: i) connect a load to the buffer capacitor during a discharging phase and ii) disconnect the load from the buffer capacitor in a charging phase (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold); and wherein durations of the charging phase and the discharging phase are controlled such that a capacitor voltage of the buffer capacitor stays above a minimum supply voltage of the load (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0028, 0035-0036, 0039, etc.). While Lawrence discloses a load, Lawrence fails to teach the load being an electric motor, as well as the alternate connecting and disconnecting of the electric motor occurring until a work output of the electric motor reaches a desired target level, or until an end of an nth discharging phase n being a predetermined number.
However, Metivier discloses a system comprising: a control circuit operative to alternatingly: i) connect an electric motor to the buffer capacitor for moving a latch of an electromechanical lock during a discharging phase and ii) disconnect the electric motor from the buffer capacitor in a charging phase (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0011, 0014, 0017, claim 1, etc. which disclose electric circuits for controlling the mechanical locking/unlocking of the lock via a motor powered by the respective charging and discharging of a buffer capacitor); the alternate connecting and disconnecting of the electric motor occurring until a work output of the electric motor reaches a desired target level, or until an end of an nth discharging phase n being a predetermined number (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0011, 0014, 0017, claim 1, etc. which disclose the respective locking/unlocking functionality, i.e. the desired target level for a work output of the electric motor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lawrence to incorporate an electric motor for moving a latch of an electromechanical lock as a load, as taught within Metivier, since an electric motor is one of a number of loads in which the system of Lawrence may be implemented, said load being dependent upon the intended final application. Furthermore, modifying the teachings of Lawrence to allow the respective connecting and disconnecting of the electric motor until a work output target level has been reached would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the desired functionality of the respective load has been achieved. 
Regarding Claim 2:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Lawrence, discloses wherein, in the discharging phase, a capacitor voltage, which is provided by the buffer capacitor, decreases while being applied to the electric motor to supply power to the electric motor; and wherein, in the charging phase, the capacitor voltage increases (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 3:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Metivier, discloses a mobile device enabled to support Near-Field Communication, including generation of an electromagnetic field; and wherein the energy harvesting circuit includes an NFC-antenna (Figs. 1-2, mobile phone 16, lock 10, and their related discussion; see, for example, Abstract, paragraphs 0001-0011, 0014, etc. which disclose the mobile phone operating in an NFC mode and transmitting power to the lock so as to charge the buffer capacitor; see also the teachings of Lawrence as discussed above).
Regarding Claim 5:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Lawrence, discloses wherein, to alternatingly connect the electric motor to and disconnect the electric motor from the buffer capacitor, the control circuit is operative to connect the electrical motor to the buffer capacitor, when the capacitor voltage reaches an upper threshold voltage level, and to disconnect the electrical motor from the buffer capacitor, when the capacitor voltage falls to a lower threshold voltage level (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 6:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Lawrence, discloses wherein, to alternatingly connect and disconnect the electrical motor and the buffer capacitor, the control circuit is operative to i)connect the electrical motor to the buffer capacitor when the capacitor voltage reaches an upper threshold voltage level, and ii) disconnect the electrical motor from the buffer capacitor after a predetermined time (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 7:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Lawrence, discloses wherein the electric motor has an electric power consumption that is higher than an average power provided by the energy harvesting circuit (see, for example, paragraphs 0034-0036 which discloses various load operating threshold voltages with respect to the amount of DC supply voltage; furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Regarding Claim 8:
Modified Lawrence teaches the limitations of the preceding claim 1. Modified Lawrence, in further view of Metivier, discloses wherein the minimum supply voltage is a magnitude of the supply voltage required by the electric motor in order to rotate and move the latch (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0005, 0011, 0014, 0017, claim 1, etc. which disclose the minimum supply voltage as being a charge level capable of allowing for standard operation of the lock and motor).
Regarding Claim 9:
Lawrence et al. discloses a method for operating a load, the method comprising: collecting ambient energy using an energy harvesting circuit and using the collected ambient energy to charge a buffer capacitor (Fig. 2b, DC power source including antenna and capacitor C1 as shown, energy circuit including capacitor C2 as shown, and their related discussion; see, for example, paragraphs 0015, 0039, etc. which disclose the DC power source will collect, or scavenge, RF energy via the antenna in order to charge the energy storage circuit, C2); alternatingly connecting a load to the buffer capacitor during a discharging phase and disconnecting the electrical load from the buffer capacitor in a charging phase (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold); and wherein durations of the charging phase and the discharging phase are controlled such that a capacitor voltage stays above a minimum supply voltage of the load (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0028, 0035-0036, 0039, etc.). While Lawrence discloses a load, Lawrence fails to teach the load being an electric motor, as well as alternatingly connecting and disconnecting the electric motor and the buffer capacitor is performed until the work output of the electrical load reaches a desired target level or until an end of an nth discharging phase, n being a predetermined number.
However, Metivier discloses a method for operating an electromechanical lock, the method comprising: alternatingly connecting an electric motor to the buffer capacitor in a discharging phase and disconnecting the electric load from the buffer capacitor in a charging phase (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0011, 0014, 0017, claim 1, etc. which disclose electric circuits for controlling the mechanical locking/unlocking of the lock via a motor powered by the respective charging and discharging of a buffer capacitor); alternatingly connecting and disconnecting the electric motor and the buffer capacitor is performed until the work output of the electrical load reaches a desired target level or until an end of an nth discharging phase, n being a predetermined number (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0011, 0014, 0017, claim 1, etc. which disclose the respective locking/unlocking functionality, i.e. the desired target level for a work output of the electric motor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lawrence to incorporate an electric motor for moving a latch of an electromechanical lock as a load, as taught within Metivier, since an electric motor is one of a number of loads in which the system of Lawrence may be implemented, said load being dependent upon the intended final application. Furthermore, modifying the teachings of Lawrence to allow the respective connecting and disconnecting of the electric motor until a work output target level has been reached would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the desired functionality of the respective load has been achieved.
Regarding Claim 10:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Lawrence, discloses wherein, in the discharging phase, a capacitor voltage, which is provided by the buffer capacitor, decreases while being applied to the electric motor to supply power to the electric motor; and wherein, in the charging phase, the capacitor voltage increases (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 11:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Metivier, discloses wherein the ambient energy is the energy of an electromagnetic field generated by a communication device supporting wireless communication (Figs. 1-2, mobile phone 16, lock 10, and their related discussion; see, for example, Abstract, paragraphs 0001-0011, 0014, etc. which disclose the mobile phone operating in an NFC mode and transmitting power to the lock so as to charge the buffer capacitor; see also the teachings of Lawrence as discussed above).
Regarding Claim 12:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Metivier, discloses wherein the ambient energy is the energy of an electromagnetic field generated by a Near Field Communication enabled device (Figs. 1-2, mobile phone 16, lock 10, and their related discussion; see, for example, Abstract, paragraphs 0001-0011, 0014, etc. which disclose the mobile phone operating in an NFC mode and transmitting power to the lock so as to charge the buffer capacitor; see also the teachings of Lawrence as discussed above).
Regarding Claim 13:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Lawrence, discloses wherein alternatingly connecting and disconnecting the electric motor from the buffer capacitor comprises: connecting the electrical load to the buffer capacitor to apply the capacitor voltage to the electric motor when the capacitor voltage reaches an upper threshold voltage level, and disconnecting the electrical load from the buffer capacitor, when the capacitor voltage falls to a lower threshold voltage level (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 14:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Lawrence, discloses wherein alternatingly connecting and disconnecting the electric motor and the buffer capacitor comprises: connecting the electrical load to the buffer capacitor to apply the capacitor voltage to the electric motor when the capacitor voltage reaches an upper threshold voltage level, wherein the duration of the discharging phase is a predetermined time (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold).
Regarding Claim 15:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Lawrence, discloses wherein the electric motor has an electric power consumption that is higher than an average power provided by the energy harvesting circuit (see, for example, paragraphs 0034-0036 which discloses various load operating threshold voltages with respect to the amount of DC supply voltage; furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Regarding Claim 16:
Modified Lawrence teaches the limitations of the preceding claim 9. Modified Lawrence, in further view of Metivier, discloses wherein the minimum supply voltage is the supply voltage required by the electric motor in order to rotate and move the latch (Figs. 1-2, lock 10 and its related discussion; see, for example, Abstract, paragraphs 0005, 0011, 0014, 0017, claim 1, etc. which disclose the minimum supply voltage as being a charge level capable of allowing for standard operation of the lock and motor).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (U.S. Patent Publication Number 2010/0301669) in view of Metivier (U.S. Patent Publication Number 2012/0108168) and in further view of Langenberg et al. (U.S. Patent Publication Number 2018/0334841).
Regarding Claim 4:
Modified Lawrence teaches the limitations of the preceding claim 1. While Modified Lawrence discloses wherein the control circuit includes a transistor (Fig. 2b, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion), Modified Lawrence fails to teach wherein the control circuit includes a transistor H-bridge.
However, Langenberg et al. discloses wherein the control circuit includes a transistor H-bridge (Fig. 19A, FETs 1910a-1910d and their related discussion; see, for example, paragraph 0122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lawrence to place the transistors in an H-bridge configuration, as taught within Langenberg, to provide a controller configuration capable of controlling the flow of current to a load such as a motor (said selection of a respective topology/configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (U.S. Patent Publication Number 2010/0301669) in view of Geiszler (U.S. Patent Publication Number 2018/0114389).
Regarding Claim 17:
Lawrence et al. discloses an apparatus comprising: wireless receiver hardware operative to wirelessly receive energy and store the received energy in an energy storage device to produce a supply voltage (Fig. 2b, DC power source including antenna and capacitor C1 as shown, energy circuit including capacitor C2 as shown, and their related discussion; see, for example, paragraphs 0015, 0039, etc. which disclose the DC power source will collect, or scavenge, RF energy via the antenna in order to charge the energy storage circuit, C2); a controller operative to: ii) during cyclical ON/OFF control of supplying power from the supply voltage to a mechanical load, prevent the magnitude of the supply voltage from falling below a threshold level (Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold). While Lawrence discloses a controller operative to charge and discharge an energy storage device based upon a charge level, Lawrence fails to teach the controller operative to: i) monitor a magnitude of the supply voltage stored in the energy storage device.
However, Geiszler discloses an apparatus comprising: wireless receiver hardware operative to wirelessly receive energy and store the received energy in an energy storage device to produce a supply voltage (Fig. 3, receiver 302 with antenna 306, battery charge 310, rechargeable battery 108, and their related discussion; see, for example, paragraphs 0032-0039, 0042-0043, etc.); and a controller operative to: i) monitor a magnitude of the supply voltage stored in the energy storage device (Fig. 3, microprocessor 314, rechargeable battery 108, and their related discussion; see, for example, paragraphs 0039, 0042, etc. which disclose the microprocessor monitoring the status of the charge on the rechargeable battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lawrence to explicitly monitor a magnitude of the supply voltage stored in the energy storage device, as taught within Geiszler, to ensure the charge on the respective energy storage device remains within a desired and acceptable range, thereby improving overall system efficiency.
Regarding Claim 18:
Modified Lawrence teaches the limitations of the preceding claim 17. Modified Lawrence further discloses wherein the cyclical control includes: charging of the energy storage device via the received energy during a first portion of a respective control cycle of the cyclical control while the energy storage device is electrically disconnected from the mechanical load; and discharging of the energy storage device during a second portion of the respective control cycle of the cyclical control while the energy storage device is electrically connected to power the mechanical load (Lawrence: Fig. 2b, energy storage circuit, hysteretic switch circuit connected to load and energy distribution circuit as shown, and their related discussion; see, for example, paragraphs 0023, 0026, 0035-0036, 0039, etc. which disclose control of the hysteretic switch circuit to connect the energy storage circuit to a load during a discharging period, and to cease conduction during a charging or recharging process to allow for the capacitor C2 to reach a predetermined charge threshold; see also Geiszler: Fig. 3, microprocessor 314, rechargeable battery 108, electronic door lock 110, etc., and their related discussion; see, for example, paragraphs 0032-0039, 0042-0043, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836